630 So. 2d 1166 (1993)
GOLLET ENTERPRISES EAST, INC., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Melba E. Ray, Appellees.
No. 92-3689.
District Court of Appeal of Florida, Fourth District.
December 29, 1993.
Brian J. Cooke, Koeppel, Cooke & Gottlieb, West Palm Beach, for appellant.
John D. Maher, Tallahassee, for appellee Unemployment Appeals Com'n.
PER CURIAM.
We affirm and quote with approval the Commission's conclusions as to the conduct of the president of the corporate owner's "fine dining, continental restaurant" in Palm Beach:
The claimant voluntarily left her position after an incident in which the owner was again verbally abusive to her. Throughout her employment, the claimant was subjected to repeated angry outbursts by the corporate president during which she shouted and cursed at employees. The final incident which prompted the claimant to leave was particularly abusive with profanity directed at the claimant and the president shouting and slamming things about. Although an employer has a right to correct or admonish employees in a reasonable manner when dissatisfied, an employee is not required to accept undue verbal abuse from the employer. Consequently, it must be concluded that the claimant voluntarily left employment with good cause attributable to the employer.
(Emphasis added.)
Hopefully, other employers and employees will take note of the decision and be advised as to what is unacceptable conduct on the *1167 part of the former and as to what recourse the latter has.
GLICKSTEIN, STONE and KLEIN, JJ., concur.